Citation Nr: 1735125	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-16 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected tinea versicolor. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1958 to September 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the appeal lies with the RO in Columbia, South Carolina.  

In January 2014, the Veteran testified before a Decision Review Officer.  He has withdrawn his request for a Board hearing.  See March 23, 2015 Statement.

In January 2016, the Board, in pertinent part, denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2017 Memorandum Decision, the Court vacated the portion of the Board's decision denying service connection for an acquired psychiatric disorder and remanded the matter for additional development.  (As the Veteran did not present any arguments regarding the other issues denied in the Board's decision, the remainder of the appeal was dismissed.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court found that the Board failed to ensure that VA satisfied its duty to assist in providing the Veteran with a proper VA medical examination.  Accordingly, a new examination, that considers the possibility of secondary service connection, is warranted on remand.  Updated treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  Then schedule an examination with a VA psychiatrist.  The claims file and a copy of this remand must be made available to a reviewed by the examiner.  

The examiner is requested to respond to the following inquiries: 

(a)  Identify all psychiatric disorders present since October 2011.  (Please note that a diagnosis is conceded if present at any point just prior to or since the Veteran's claim in October 2011, even if the conditions resolves.)  

(b) For each disability so diagnosed, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability:

(1) had its onset in service or is otherwise related to service.  In addressing this question, please consider the Veteran's April 1959 report of mental health treatment; his August 1959 hospitalization and diagnoses of inadequate personality and moderate and chronic passive dependency reaction at that time and in September 1959; and his endorsement of "frequent trouble sleeping," "depression or excessive worry," "recent gain or loss of weight," and "nervous trouble of any sort" at his separation examination.

(2)  is proximately due to the Veteran's service-connected tinea versicolor.  In addressing this question, please consider the in-service complaints of tension, nervousness, and a chronic skin rash; the in-service diagnoses of "[p]sychophysiologic cardiovascular and skin reactions" and "inadequate personality" with manifestations of hypochondriasis; and the Veteran's report during an August 1988 VA examination of a "rash on neck, chest back and arms resulting in discomfort and embarrassment."

(3) has been aggravated (permanently worsened) by the Veteran's service-connected tinea versicolor.  In addressing this question, please consider the in-service complaints of tension, nervousness, and a chronic skin rash; the in-service diagnoses of "[p]sychophysiologic cardiovascular and skin reactions" and "inadequate personality" with manifestations of hypochondriasis; and the Veteran's report during an August 1988 VA examination of a "rash on neck, chest back and arms resulting in discomfort and embarrassment."

A thorough rationale and explanation for the conclusions reached should be set forth.  If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.  Merely saying he or she cannot respond will not suffice.

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




